 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
 9
      UNITED STATES OF AMERICA,                             Case No. 2:07-CR-344-RSL
10
                           Plaintiff,                       ORDER ON MOTION TO
11
                      v.                                    WITHDRAW COUNSEL OF
12                                                          RECORD
      CLAYTON ROUECHE,
13
                           Defendant.
14
15        This matter comes before the Court on defendant Clayton Roueche’s “Motion to
16 Withdraw Counsel of Record.” Dkt. #406. Defendant’s motion is GRANTED. Defendant is
17 proceeding pro se on his new challenge. See Dkt. #407.
18        DATED this 5th day of March, 2019.
19
20
21                                                A
                                                  Robert S. Lasnik
22                                                United States District Judge
23
24
25
26
27
28
     ORDER ON MOTION TO WITHDRAW
     COUNSEL OF RECORD - 1
